   Case 1:21-cv-00718-MN Document 5 Filed 06/14/21 Page 1 of 3 PageID #: 14




                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE


In re:                                     :   Chapter 11
                                           :
SOUTHLAND ROYALTY COMPANY LLC,             :   Bankruptcy Case No. 20-10158 (KBO)
                                           :   BAP 21-00027
                                           :   Bankruptcy ADV No. 21-50055 (KBO)
                           Debtor.         :   Bankruptcy ADV No. 21-50056 (KBO)
                                           :
__________________________________         :
                                           :
JAMES FULLERTON and BARBARA.               :
FULLERTON,                                 :
                                           :
                           Appellants,     :
                                           :
         v.                                :   C.A. No. 21-718-MN
                                           :
SOUTHLAND ROYALTY COMPANY, LLC             :
                                           :
                      Appellee.            :
__________________________________         :
                                           :
GERALD ULIBARRI and WHITE RIVER            :
ROYALTIES, LLC                             :
                                           :
                           Appellants,     :
                                           :
         v.                                :   C.A. No. 21-719-MN
                                           :
SOUTHLAND ROYALTY COMPANY, LLC             :
                                           :
                           Appellee.       :


                                 RECOMMENDATION

              At Wilmington this 14th day of June, 2021.

              WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated
   Case 1:21-cv-00718-MN Document 5 Filed 06/14/21 Page 2 of 3 PageID #: 15




September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

               WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.

       These matters involve appeals from summary judgment orders addressing the

following. Appellants claim they were underpaid natural gas royalties by Appellees due

to improper deductions. As a result, Appellants maintain that the underpaid royalties

are not the property of the Appellee’s bankrupt estate. Although the parties are

attempting to resolve certain monetary issues and are not far apart, they do not believe

mediation will bridge any gap because these appeals involve an underlying “yes” or “no”

question which does not have a middle ground for negotiated resolution of whether

royalty payments owed to Appellants are property of the bankruptcy estate. Further,

there is concern about the expense involved in mediation, especially when both sides

seriously question whether mediation would be effective.

       The parties request that these matters be removed from mandatory mediation

and that briefing proceed as follows:1

       Initial Brief                                           July 30, 2021

       Answering Brief                                         August 27, 2021

       Reply Brief                                             September 17, 2021


       1
        The parties request that briefing on appeal begin slightly later to permit further
discussion before any briefs are due.

                                             2
   Case 1:21-cv-00718-MN Document 5 Filed 06/14/21 Page 3 of 3 PageID #: 16




      THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), these matters be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. The

parties were advised of their right to file objections to this Recommendation pursuant to

28 U.S.C. § 636(b)(1)(B), F ED. R. CIV. P. 72(a) and D. DEL. LR 72.1.

      Local counsel are obligated to inform out-of-state counsel of this Order.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge Mary Pat Thynge




                                            3
